Exhibit 10.19

 

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

  

THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of this
28th day of August, 2013 (the “Effective Date”), by and between Aeroflex
Incorporated, a Delaware corporation (together with its successors and assigns
permitted hereunder, the “Company”), and Andrew F. Kaminsky (the “Executive”).

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company to employ the Executive, and the
Executive desires to be employed by the Company, on the terms and conditions set
forth herein.

 

NOW, THEREFORE, the Company and the Executive agree as follows:

 

1.           Employment Period. Subject to Section 3, the Company hereby agrees
to employ the Executive, and the Executive hereby agrees to be employed by the
Company, in accordance with the terms and provisions of this Agreement, for a
period commencing as of the Effective Date and continuing for one (1) year (the
“Initial Term”). After the Initial Term, this Agreement will renew automatically
for additional one (1) year periods (each a “Renewal Term”) unless either party
provides written notice of non-renewal at least ninety (90) days prior to the
expiration of the Initial Term or any Renewal Term as the case may be (the
Initial Term and any Renewal Terms, collectively, the “Employment Period”).

 

2.           Terms of Employment.

 

(a)          Positions and Duties.

 

(i)          During the term of the Executive’s employment hereunder, the
Executive shall serve as, and have the title of, Senior Vice President -
Corporate Development, Investor Relations and Human Resources, of the Company
and, in so doing, shall report directly to the President and the Board of
Directors of the Company. The Executive shall have such management, supervisory
and operational functions and other powers, functions and duties consistent with
the Executive’s title and duties as may from time to time reasonably be
prescribed by the Board.

 

(ii)         During the term of the Executive’s employment hereunder, and
excluding any periods of vacation, paid holiday, and sick and personal leave to
which the Executive is entitled, the Executive agrees to devote substantially
all of his business time to the business and affairs of the Company and, to the
extent necessary to discharge the responsibilities assigned to the Executive
hereunder, to use the Executive’s reasonable best efforts to perform faithfully,
effectively and efficiently such responsibilities. During the term of the
Executive’s employment, it shall not be a violation of this Agreement for the
Executive to (1) serve on civic or charitable boards or committees, including
the Laurence Polatsch Memorial Fund (2) serve, with the Board’s prior written
approval (which may be withheld in the sole discretion of the Board), on
corporate boards or committees, (3) manage personal investments, and/or (4)
serve as an officer of one or more affiliates of the Company, including the
Company’s parent, so long as such activities, either individually or in the
aggregate, do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement.

 

1

 

 

(b)          Compensation.

 

(i)          Base Salary. During the term of the Executive’s employment
hereunder, the Executive shall receive an annual salary of Three Hundred
Seventy-five Thousand Dollars ($375,000), as the same may be increased (but not
decreased except for across the board decreases affecting all executive officers
of the Company) from time to time by the Board in its sole discretion, which
shall be paid in accordance with the customary payroll practices of the Company
for services rendered by officers of the Company.

     

(ii)         Bonus.

 

(1)         For the 2014 Fiscal Year, the Executive shall be eligible to receive
an annual bonus of between 33-1/3% and 100% of his Base Salary based upon the
achievement of the Company’s EBITDA targets for the 2014 Fiscal Year as
established by the Board. More particularly, (i) 33-1/3% of the Executive’s 2014
Base Salary will be awarded to the Executive as a bonus if the Company’s 2014
EBITDA is equal to the minimum 2014 EBITDA target established by the Board (the
“Threshold EBITDA”); (ii) 66-2/3% of the Executive’s Base Salary will be awarded
as a bonus if the Company’s 2014 EBITDA is equal to the 2014 EBITDA Target
established by the Board (the “ EBITDA Target” or the “2014 Target Bonus”); and
(iii) 100% of the Executive’s Base Salary will be awarded to the Executive as a
bonus if the Company’s 2014 EBITDA is equal to or greater than the maximum 2014
EBITDA Target established by the Board (the “Maximum EBITDA”). The Executive’s
2014 bonus shall be determined by linear interpolation if the Company’s 2014
EBITDA is between the Threshold EBITDA and the EBITDA Target or between the
EBITDA Target and the Maximum EBITDA, as the case may be. No annual bonus will
be paid if the Company’s 2014 EBITDA is below the Threshold EBITDA for the 2014
Fiscal Year. The EBITDA Target shall be subject to equitable redetermination by
the Board in the event of any divestiture, acquisition or other extraordinary
event and to such modification, as may be appropriate, to reflect various types
of accounting adjustments that historically and otherwise have been or are
approved by the Compensation Committee.

 

(2)         Beginning with Fiscal Year 2015 and for each Fiscal Year thereafter,
during the term of the Executive’s employment hereunder, the Executive shall be
eligible to earn an annual performance bonus (the “Performance Bonus”). The
target amount of such annual bonus (if any) will be 66-2/3% percent of
Executive’s Base Salary for the applicable fiscal year (the “Target Bonus”). The
minimum amount of such annual bonus will be 33-1/3% percent of Executive’s Base
Salary for the applicable fiscal year (the “Minimum Bonus”) and the maximum
amount of such annual bonus will be 100% percent of Executive’s Base Salary for
the applicable fiscal year (the “Maximum Bonus”). The terms and conditions of
the Performance Bonus will be as set forth in the Company’s applicable
performance bonus plan, as the Company may adopt from time to time.

 

2

 

 

(3)         Any annual bonus payable pursuant to this Section 2(b)(ii) shall be
paid on or prior to March 15 of the year following the year such bonus is
earned.

 

(iii)        Investment Plans. During the term of the Executive’s employment
hereunder, the Executive shall be entitled to participate in all savings, equity
and retirement plans, practices, policies and programs (“Investment Plans”)
appertaining to his position in accordance with practices established by the
Board, including 401K and supplemental life insurance plans, but Executive shall
not participate in the Company’s Supplemental Executive Retirement Plan.

 

(iv)        Welfare Benefit Plans. During the term of the Executive’s employment
hereunder, the Executive shall be eligible for participation in and shall
receive all benefits under welfare benefit plans, practices, policies and
programs (“Welfare Plans”) provided by the Company (including, without
limitation, medical, prescription, dental, disability, salary continuance, group
life, accidental death and travel accident insurance plans and programs) to the
extent applicable to executive employees generally in accordance with practices
established by the Board.

 

(v)         Expenses. During the term of the Executive’s employment hereunder,
the Executive shall be entitled to receive prompt reimbursement for all
reasonable expenses incurred by the Executive in performing his duties
hereunder, including, without limitation, transportation, hotel, and living
expenses and other business and entertainment expenses, in accordance with the
policies, practices and procedures of the Company.

 

(vi)        Vacation and Holidays. During each complete twelve month period of
the Executive’s employment hereunder, the Executive shall be entitled to 27 days
of personal time off (“PTO”) and such paid holiday and leave time as are in
accordance with the plans, policies, programs and practices of the Company.

   

(vii)       Car Allowance. The Company will provide the Executive with a car
allowance of $1,000.00 per month, such amount to be paid monthly in accordance
with the normal payroll practices of the Company.

 

3

 

 

3.           Termination of Employment.

 

(a)          Death or Disability.     The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. If a
Disability (as defined below) of the Executive has occurred during the
Employment Period, the Company may give to the Executive written notice in
accordance with Section 13(b) hereunder of its intention to terminate the
Executive’s employment. In such event, the Executive’s employment with the
Company shall terminate effective on the 30th day after receipt of such notice
by the Executive (the “Disability Effective Date”); provided, that within the 30
days after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties. For purposes of this Agreement,
“Disability” shall mean the Executive’s inability to perform his duties and
obligations hereunder for a period of 90 consecutive days due to mental or
physical incapacity as determined by a physician selected by the Company or its
insurers and acceptable to the Executive or the Executive’s legal representative
(such agreement as to acceptability not to be withheld unreasonably).
Notwithstanding the foregoing, no such condition shall be considered a
“Disability” unless such condition also meets the requirements of being
“disabled” under Section 409A(a)(2)(C) of the Internal Revenue Code of 1986, as
amended (the “Code”).

 

(b)          Cause. The Company may terminate the Executive’s employment during
the Employment Period for Cause or without Cause. For purposes of this
Agreement, “Cause” shall mean (i) a breach by the Executive of the Executive’s
material obligations under Section 2(a) which is not cured within ten (10) days
of the receipt by the Executive of written notice thereof from the Company; (ii)
commission by the Executive of an act of fraud upon, or willful misconduct of a
material nature toward, the Company, as reasonably determined by a majority of
the Board, (iii) a material breach by the Executive of any of Sections 6, 8 or
10; (iv) the conviction of the Executive of any felony or the conviction of the
Executive of any misdemeanor involving any acts of dishonesty including
embezzlement, fraud or any other act that results or reasonably could be
expected to result in an economic loss or harm to the Employer (or a plea of
nolo contendere thereto); (v) the Executive being found liable in any civil
proceeding for an act by the Executive constituting work place harassment; or
(vi) the willful and continuing failure of the Executive to carry out, or comply
with, in any material respect any reasonable directive of the Board or the
President consistent with the terms of this Agreement.

 

(c)          Termination for Good Reason by the Executive. The Executive may
terminate this Agreement for Good Reason and such termination shall constitute a
termination without Cause by the Company. “Good Reason” shall mean the
occurrence of a breach by the Company of its material obligations to the
Executive which is not cured within ten (10) Business Days of the receipt by the
Company of written notice thereof from the Executive and shall include, without
limitation, (i) the loss of, or an adverse change in, the Executive’s position
or titles; (ii) a diminution or materially adverse change in the duties and
responsibilities of the Executive or the assignment to the Executive of duties
and responsibilities which are inconsistent with the Executive’s position in the
Company; (iii) a reduction in the Executive’s Base Salary or the failure to pay
the same or any bonus or other benefits hereunder when due or within a
reasonable period of time thereafter (except for across the board decreases
affecting all executive officers of the Company other than in connection with a
Change in Control); (iv) the relocation of the Executive’s office to a location
which is more than 25 miles from the current location of corporate headquarters
of the Company; and (v) breach by the Company of Section 13(k) hereof.



4

 

 

(d)          Notice of Termination. Any termination (i) by the Company, whether
for Cause or without Cause, or (ii) by the Executive, whether or not for Good
Reason, shall be communicated by Notice of Termination (as defined below) to the
other party hereto given in accordance with Section 13(b). For purposes of this
Agreement, a “Notice of Termination” means a written notice which (i) indicates
the specific termination provision in this Agreement relied upon, (ii) to the
extent applicable, sets forth in reasonable detail the facts and circumstances,
if any, claimed to provide a basis for termination of the Executive’s employment
under the provision so indicated and (iii) if the Date of Termination (as
defined below) is other than the date of receipt of such notice, specifies the
termination date. The failure by the Executive or the Company to set forth in
the Notice of Termination any fact or circumstance which contributes to a
showing of Cause shall not waive any right of the Executive or the Company
hereunder or preclude the Executive or the Company for asserting such fact or
circumstance in enforcing the Executive’s or the Company’s rights hereunder.

 

(e)          Date of Termination. “Date of Termination” means (i) if the
Executive’s employment is terminated by the Company for Cause, the date of the
Notice of Termination or any later date specified therein, as the case may be;
(ii) if the Executive’s employment is terminated by the Company other than for
Cause, including by non-renewal pursuant to Section 1, the date on which the
Company notifies the Executive of such termination or any later date specified
by the Board, or, in the case of non-renewal, the last day of the Employment
Period; and (iii) if the Executive’s employment is terminated by reason of death
or Disability, the date of death of the Executive or the Disability Effective
Date, as the case may be.

 

4.           Obligations of the Company upon Termination.

 

(a)          Without Cause. If during the Employment Period, the Company shall
terminate the Executive’s employment without Cause (which, for this purpose,
shall include non-renewal) or the Executive shall terminate his employment for
Good Reason, except in either such case within six (6) months prior or eighteen
(18) months following a Change in Control (as defined below), the Company shall
pay to the Executive or his heirs (1) within ten (10) days after the Date of
Termination, the sum of the Executive’s Base Salary through the Date of
Termination, to the extent not theretofore paid, plus all accrued PTO pay,
unreimbursed business expenses and other accrued but unpaid compensation
described in Section 2(b) above (the “Accrued Obligations”); (2) any amount
arising from the Executive’s participation in, or benefits under, any Investment
Plans (“Accrued Investments”), which amounts shall be payable in accordance with
the terms and conditions of such Investment Plans; and (3) subject to
Executive’s execution and nonrevocation of a general release in favor of
Aeroflex, its affiliates and their current and former officers, directors and
employees, in substantially the form attached hereto as Exhibit A within 30 days
following the date of such termination (the “Release”), commencing,
notwithstanding any provision to the contrary in Sections 4(a)(3)(A)-(C), on the
30th day following such Date of Termination (provided that, payments or benefits
that would otherwise have been owed to Executive prior to the 30th day the Date
of Termination shall be made to or on behalf of Executive on the 30th day after
the Date of Termination), (A) an amount equal to to the Executive’s Base Salary
for the twelve (12) month period immediately following the Date of Termination
together with an amount equal to one times the Target Bonus paid in a lump sum;
(B) the unpaid bonus, based on the Company’s actual performance for the Fiscal
Year in which the Date of Termination occurs, if any, prorated to the Date of
Termination, such bonus, if any, to be paid at the time that the Company pays
bonuses, if any, to other senior executives of the Company; and (C) the
Executive and qualifying members of the Executive’s family shall be entitled to
continue to participate, at the Company’s expense, in the Company’s Welfare
Plans, including medical, dental and prescription coverage, for a period of one
year after the Date of Termination.



5

 

 

(b)          Death or Disability. If the Executive’s employment is terminated by
reason of the Executive’s death or Disability during the Employment Period, the
Company shall pay to his legal representatives (i) in a lump sum in cash within
twenty (20) days after the Date of Termination, the Accrued Obligations; (ii)
the Accrued Investments which shall be payable in accordance with the terms and
conditions of the Investment Plans; and (iii) an annual bonus in the amount of
the Target Bonus applicable for the Fiscal Year in which the Executive’s death
or Disability occurs, prorated to the Date of Termination, such bonus to be paid
at the time the Company pays such bonuses to other senior executives of the
Company. In addition, the qualifying members of the Executive’s family shall be
entitled to continue their participation at the Company’s expense in the
Company’s Welfare Plans for a period of six (6) months after the Date of
Termination.

 

(c)          Cause. If the Executive’s employment shall be terminated by the
Company for Cause during the Employment Period, the Company shall have no
further payment obligations to the Executive other than for payment of Accrued
Obligations, Accrued Investments (which shall be payable in accordance with the
terms and conditions of the Investment Plans), and the continuance of benefits
under the Welfare Plans to the Date of Termination.

 

6

 

 

(d)          Change of Control. In the event there shall be, and only upon the
occurrence of, a Change in Control as hereinafter defined, then, if the
Executive’s employment is terminated by the Company without Cause (including by
a notice of non-renewal by the Company pursuant to Section 1), or by the
Executive for Good Reason, in either case within six (6) months prior thereto or
within eighteen (18) months thereafter, the Company shall pay to the Executive
or his heirs within ten (10) days of the Date of Termination (subject to Section
4(e)), the following: (i) the Accrued Obligations, (ii) the Accrued Investments,
and (iii) a lump sum severance payment equal to two times the sum of (A) the
Executive’s Base Salary and (B) the Target Bonus, and (iv) an unpaid bonus, in
the amount of the Target Bonus, applicable for the Fiscal Year in which the Date
of Termination occurs, prorated to the Date of Termination, such bonus, if any,
to be paid at the time that the Company pays bonuses to other senior executives
of the Company. In addition, the Executive and qualifying members of the
Executive’s family shall be entitled to continue to participate, at the
Company’s expense, in the Company’s Welfare Plans, including medical, dental and
prescription coverage, for a period of eighteen (18) months. Notwithstanding the
foregoing, if any payment or distribution by the Company to or for the benefit
of the Executive, whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise pursuant to, or by reason
of, any other agreement, policy, plan, program or arrangement or the lapse or
termination of any restriction on or vesting or exercisability of any payment or
benefit (each a “Payment”), would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code (or any successor provision thereto)
or to any similar tax imposed by state or local law (the “Excise Tax”), then the
aggregate amount of Payments payable to the Executive shall be reduced to the
aggregate amount of Payments that may be made to the Executive without incurring
an Excise Tax; provided, however, that such reduction shall only be effected if
the aggregate after-tax value of the Payments retained by Executive (after
giving effect to such reduction) is equal to or greater than the aggregate
after-tax value (after giving effect to the Excise Tax) of the Payments to the
Executive without any such reduction , as determined by the Company’s auditors.
Any such reduction in the preceding sentence shall be done first by reducing any
cash payments with the last payment reduced first; next any equity or equity
derivatives that are included under Section 280G of the Code at full value
rather than accelerated value; next any equity or equity derivatives based on
acceleration value shall be reduced with the highest value reduced first (as
such values are determined under Treasury Regulation Section 1.280G-1, Q&A 24);
finally any other non-cash benefits will be reduced. For the purpose of this
Section, a “Change in Control” (which in all respects shall satisfy the
requirements of a “change in control event” as set forth in Treasury Regulations
§ 1.409A-3(i)(5)), shall mean the occurrence of a “change in the ownership”, a
“change in the effective control” or a “change in the ownership of a substantial
portion of the assets” of the Company determined as follows:

 

(i)          a “change in the ownership” of the Company shall occur on the date
on which any one person or more than one person acting as a group, directly or
indirectly, acquires ownership of stock of the Company that, together with the
stock held by such person or group, constitutes more than 50%of the total fair
market value or total voting power of the stock of the Company, as determined in
accordance with Treasury Regulations § 1.409A-3(i)(5)(v); provided, however, if
any one person or more than one person acting as a group is considered to own
already more than 50% of the total fair market value or total voting power of
the stock of the Company, the acquisition of additional stock by the same person
or persons is not considered to cause a “change in the ownership” of the Company
(or to cause a “change in the effective control” of the Company as contemplated
in (i) and (ii) below); provided, however, that the following acquisitions shall
not constitute a Change in Control: (A) any acquisition by or from the Company
or any corporation or other entity in which the Company owns or controls,
directly or indirectly, at least 50 percent of the total combined voting power
represented by all classes of stock issued by such corporation, or in the case
of a noncorporate entity, at least 50% of the profits or capital interest in
such entity or by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any subsidiary, (B) any acquisition by an
individual who as of the Effective Date is a member of the Board, (C) any
acquisition by any underwriter in any firm commitment underwriting of securities
to be issued by the Company, or (D) any acquisition by any corporation (or other
entity) if, immediately following such acquisition, 50% or more of the then
outstanding shares of common stock (or other equity unit) of such corporation
(or other entity) and the combined voting power of the then outstanding voting
securities of such corporation (or other entity), are beneficially owned,
directly or indirectly, by all or substantially all of the individuals or
entities who, immediately prior to such acquisition, were the beneficial owners
of the then outstanding voting securities of the Company in substantially the
same proportions, respectively, as their ownership immediately prior to the
acquisition of the stock and Voting Securities (collectively with (A), (B), and
(C), the “Exempt Acquisitions”)

 

7

 

 

(ii)         a “change in the effective control” of the Company shall occur on
the date any one person, or more than one person acting as a group, acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 30 percent or more of the total voting power of the stock of the
Company; provided, however, that none of the Exempt Acquisitions shall
constitute a Change in Control; 

 

(iii)        a “change in the effective control” of the Company shall occur on
the date on which a majority of the members of the Company’s Board of Directors
is replaced during any 12 month period by directors whose appointment or
election is not endorsed by a majority of the members of the Company’s Board of
Directors before the date of the appointment or election, as determined in
accordance with Treasury Regulations § 1.409A-3(i)(vi); and

 

(iv)       a “change in the ownership of a substantial portion of the assets” of
the Company shall occur on the date on which any one person or more than one
person acting as a group, acquires (or has acquired during the 12 month period
ending on the date of the most recent acquisition by such person or persons),
directly or indirectly, assets from the Company that have a total gross fair
market value equal to or more than 50% of the total gross fair market value of
all of the assets of the Company immediately before such acquisition or
acquisitions, as determined in accordance with Treasury Regulation §
1.409A-3(i)(5) (viii); provided, however, a transfer of assets shall not be
treated as a “change in the ownership of a substantial portion of the assets” of
the Company when such transfer is made to an entity that is controlled by the
shareholders of the Company, as determined in accordance with Treasury
Regulation § 1.409A-3(i)(5)(vii)(B).



8

 

 

(e)          Payments; Compliance with Section 409A of the Code. Notwithstanding
anything herein to the contrary, if (i) the Executive is to receive payments or
benefits under Section 4 by reason of his separation from service (as such term
is defined in Section 409A of the Code) other than as a result of his death,
(ii) the Executive is a “specified employee” within the meaning of Code Section
409A for the period in which the payment or benefits would otherwise commence,
and (iii) such payment or benefit would otherwise subject the Executive to any
tax, interest or penalty imposed under Section 409A of the Code (or any
regulation promulgated thereunder) if the payment or benefit would commence
within six months of a termination of the Executive’s employment, then such
payment or benefit required under Section 4 shall not commence until the first
day which is at least six months after the termination of the Executive’s
employment. Such payments or benefits, which would have otherwise been required
to be made over such six month period, shall be paid to the Executive in one
lump sum payment or otherwise provided to the Executive as soon as
administratively feasible after the first day which is at least six months after
the termination of the Executive’s employment. Thereafter, the payments and
benefits shall continue, if applicable, for the relevant period set forth in
Section 4. Each severance installment contemplated under Section 4 shall be
treated as a separate payment in a series of separate payments under Treasury
Regulation Section 1.409A-2(b)(2)(iii). For purposes of this Agreement, all
references to “termination of employment” and other similar language shall be
deemed to refer to the Executive’s “separation from service” as defined in
Treasury Regulation Section 1.409A-1(h).

 

(f)          Expiration of the Employment Period. If the Agreement expires at
the end of the Initial Term or any Renewal Term as a result of the issuance of a
notice of non-renewal by the Executive as contemplated in Section 1, the Company
shall have no further obligations to the Executive other than the payment of the
Accrued Obligations and the Accrued Investments and the continuation of benefits
under the Welfare Plans to the date of termination.

 

5.           Full Settlement, Mitigation. In no event shall the Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to the Executive under any of the provisions of this
Agreement and such amounts shall not be reduced whether or not the Executive
obtains other employment. Neither the Executive nor the Company shall be liable
to the other party for any damages in addition to the amounts payable under
Section 4 arising out of the termination of the Executive’s employment prior to
the end of the Employment Period; provided, however, that the Company shall be
entitled to seek damages for any breach of Sections 6, 7, 8, 10 or criminal
misconduct.

 

6.           Confidential Information.

 

(a)          The Executive acknowledges that the Company and their affiliates
have trade, business and financial secrets and other confidential and
proprietary information (collectively, the “Confidential Information”). As
defined herein, Confidential Information shall not include (i) information that
is known to other persons or entities generally, (ii) information required to be
disclosed by the Executive pursuant to a subpoena or court order, or pursuant to
a requirement of a governmental agency or law of the United States of America or
a state thereof or any governmental or political subdivision thereof, and (iii)
information that the Executive possessed on or prior to the Effective Date.

 

9

 

 

(b)          The Executive agrees (i) to hold such Confidential Information in
confidence and (ii) not to release such information to any person (other than
Company employees and other persons to whom the Company has authorized the
Executive to disclose such information and then only to the extent that such
Company employees and other persons authorized by the Company have a need for
such knowledge or to the Executive’s attorneys, accountants and personal
representatives for purposes of representing the Executive).

 

(c)          The Executive further agrees not to use any Confidential
Information for the benefit of any person or entity other than the Company or as
authorized by the Company.

 

(d)          As used in this Section 6 and in Sections 7, 8 and 10, “Company”
shall include the Company and any of its subsidiaries.

 

7.           Surrender of Materials Upon Termination. Upon any termination of
the Executive’s employment, the Executive shall immediately return to the
Company all copies, in whatever form, of any and all Confidential Information
and other properties of the Company and their affiliates which are in the
Executive’s possession custody or control and shall cause any third parties to
whom he has entrusted such information whether or not in compliance with Section
6, to return such information to the Company.

 

8.           Non-Competition. During the Employment Period, the Executive will
not, without the Company’s express written consent, engage in any other
employment or business activity directly related to the business in which the
Company is at the time involved or actively considering becoming involved, nor
will the Executive engage in any other activities which conflict with his
obligations to the Company except as provided in Section 2(a)(ii) above. During
the Employment Period and in the case of termination by the Company for Cause or
termination by the Executive without Good Reason, for one year after the Date of
Termination, the Executive will not (x) directly or indirectly, either as
principal, agent, employee, consultant, officer, director, stockholder, or in
any other capacity, engage in or have a financial interest in, any business, or
the relevant division or subsidiary of any such business, which is competitive
with the business of the Company or any of its subsidiaries or affiliates,
provided, however, that the Executive’s ownership of not more than two percent
(2%) of the outstanding stock of a publicly traded company shall not be
prohibited by this clause (x); (y) induce employees of the Company or any of its
subsidiaries or affiliates to join with the Executive in any capacity, direct or
indirect, in any business in which the Executive may be or become interested
whether or not competitive with the Company; or (z) solicit customers of the
Company. If any restriction set forth in this Section is found by any court of
competent jurisdiction to be unenforceable cause it extends for too long a
period of time or over too great a range of activities or in too broad a
geographic areas, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic areas as to which it may be
enforceable.

 

10

 

 

9.           Effect of Agreement on Other Benefits. The existence of this
Agreement shall not prohibit or restrict the Executive’s entitlement to full
participation in the executive compensation, employee benefit and other plans or
programs appertaining to his position in accordance with any policy or practice
established by the Board.

 

10.         Ownership and Disclosure of Information, Ideas, Concepts,
Improvements, Discoveries and Inventions, and All Original Works of Authorship.
All information, ideas, concepts, improvements, discoveries and inventions,
whether patentable or not, which are conceived, made, developed or acquired by
the Company or which are created by the Executive in the course and scope of his
employment or which are disclosed or made known to the Executive, individually
or in conjunction with others, during the Executive’s employment by the Company
whether during or outside of usual working hours, and whether on the Company’s
premises or not, and which relate to the Company’s past, present or reasonably
anticipated business, products or services (including all such information
relating to research, formulations, processes, computer programs, simulations,
and data bases, manufacturing techniques, designs, financial and sales models
and other data, pricing and trading terms, evaluations, opinions,
interpretations, the identity of customers or their requirements or of key
contacts within the customer’s organizations, or marketing and merchandising
techniques), operating and acquisition strategies, are and shall be (insofar as
the Executive is concerned) the sole and exclusive property of the Company.
Moreover, all drawings, memoranda, notes, records, files, correspondence,
manuals, models, specifications, computer programs, maps and all other writings
or materials of any type embodying any of such information, ideas, concepts,
improvements, discoveries and inventions are and shall be (insofar the Executive
is concerned) the sole and exclusive property of the Company.

 

11.         Indemnification. The Company shall indemnify and hold harmless the
Executive from and against all liabilities and expenses (including amounts paid
in satisfaction of judgments, in compromise, as fines and penalties, and as
counsel fees) (collectively, “Losses”) incurred by the Executive in connection
with the investigation, defense or disposition of any action, suit or other
proceeding in which the Executive may be involved or with which the Executive
may be threatened (whether arising out of or relating to matters asserted by
third parties or incurred or sustained by the Executive in the absence of a
third-party claim), by reason of his being a director, officer or employee of
the Company or of any subsidiary or affiliate of the Company, or that arises out
of or results from any act taken, or any failure to act, by the Executive which
was, in his good faith judgment, in the best interests of the Company, whether
within the course of performance of his duties or otherwise; provided, however,
that the Company shall not be required to indemnify or hold the Executive
harmless from any Losses which arise out of or result from the Executive’s gross
negligence or willful misconduct or any other action or non-action that would
constitute a basis for termination for cause by the Company pursuant to Section
3(b).

 

11

 

 

12.         Compliance with Code Section 409A. It is intended that any expense
reimbursement made under this Agreement shall be exempt from Code Section 409A.
Notwithstanding the foregoing, if any expense reimbursement shall be determined
to be “deferred compensation” within the meaning of Code Section 409A,
including, without limitation, any reimbursement under Sections 2(b)(v) or 4(a),
then the reimbursement shall be made to the Executive as soon as practicable
after submission of the reimbursement request, but no later than December 31 of
the year following the year during which the expense was incurred.

 

13.         Miscellaneous.

 

(a)          This Agreement shall be governed by and construed in accordance
with the laws of the State of New York without regard to such states conflict of
laws principles. For all actions or proceedings arising under, or relating to,
this Agreement, the parties unconditionally and irrevocably consent to the
personal jurisdiction of the courts of the State of New York situated in Nassau
County, and agree not to commence any such action in any other courts. The
captions of this Agreement are not part of the provisions hereof and shall have
no force or effect. Whenever the terms “hereof”, “hereby”, “herein”, or words of
similar import are used in this Agreement, they shall be construed as referring
to this Agreement in its entirely rather than to a particular section or
provision, unless the context specifically indicates to the contrary. Any
reference to a particular “Section” or “paragraph” shall be construed as
referring to the indicated section or paragraph of this Agreement unless the
context indicates to the contrary. The use of the term “including” herein shall
be construed as meaning “including without limitation.” This Agreement may not
be amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.

 

(b)          All notices, requests, consents, and other communications under
this Agreement shall be in writing and shall be delivered by hand, overnight
courier or given by electronic facsimile transmission or mailed by first class,
certified mail, return receipt requested, postage prepaid, addressed as follows:

 

If to the Executive: Mr. Andrew Kaminsky   4 Edgewood Drive   Rye Brook, New
York  10573   Mobile Telephone No.:  (917) 842-2591         If to the Company:
Aeroflex Incorporated   35 South Service Road   P.O. Box 6022   Plainview, New
York  11803-0622   Attention:  General Counsel   Telecopier
No.:  (516)  694-4823   Telephone No.:  (516)  694-6700    

 

12

 

 

with a copy to: Moomjian, Waite & Coleman, LLP.   100 Jericho Quadrangle, Suite
225   Jericho, New York  11753   Attention: Kevin W. Waite, Esq.   Telecopier
No.:  (516) 937-5900   Telephone No.:  (516) 937-5050

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 

(c)          If any provision of this Agreement is held to be illegal, invalid
or unenforceable under present or future laws effective during the term of this
Agreement, such provision shall be fully severable; this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a portion of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement.

 

(d)          The Company may withhold from any amounts payable under this
Agreement such Federal, state or local taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

 

(e)          The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder shall not be deemed to be
a waiver of such provision or right or any other provision or right of this
Agreement.

 

(f)          The Executive acknowledges that money damages would be both
incalculable and an insufficient remedy for a breach of Sections 6, 7, 8 and 10
by the Executive and that any such breach would cause the Company irreparable
harm. Accordingly, the Company, in addition to any other remedies at law or in
equity it may have, including a claim for damages, shall be entitled to seek
equitable relief, including injunctive relief and specific performance, in
connection with a breach of Sections 6, 7, 8 and 10 by the Executive.

 

(g)          The provisions of this Agreement constitute the complete
understanding and agreement, and supersede and entirely replace any other
agreement, between the parties with respect to the subject matter hereof.

 

(h)          This Agreement may be executed in two or more counterparts.

 

(i)          As used in this Agreement, “affiliate” means, with respect to a
person, any other person controlling, controlled by or under common control with
the first person; the term “Control”, and correlative terms, means the power,
whether by contract, equity ownership or otherwise, to direct the policies or
management of a person; and “person” means an individual, partnership,
corporation, limited liability company, trust or unincorporated organization, or
a government or agency or political subdivision thereof.

 

13

 

 

(j)          This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s heirs,
successors, estate and legal representatives. This Agreement shall inure to the
benefit of and be binding upon the Company and its successors and assigns.

 

(k)          The Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
As used in this Agreement, “Company” shall mean the Company as hereinbefore
defined, its parent, Aeroflex Holding Corp., and any successor to its business
and/or assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise.

 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board, the Company has caused this
Agreement to be executed in its name on its behalf, all as of the day and year
first above written.

 

  EXECUTIVE:       /s/ Andrew F. Kaminsky   Andrew F. Kaminsky       AEROFLEX
INCORPORATED         By: /s/ Leonard Borow     Leonard Borow, President, Chief
Executive Officer

 

14

 

